DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 November 2020 has been entered.
Acknowledgement is made to applicant’s amendment of claims 8-9, 11, 20 and 23. Claims 1-7 and 15-19 are cancelled. Claims 4-14 and 20-25 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 8, 10-13 are rejected under 35 U.S.C. 103 as obvious over Yukawa et al. (US 2003/0020320 – of record), in view of Bormann
Regarding claim 8, Yukawa discloses a pneumatic tire 2 having a tread 2t, a pair of bead portions 2b, a pair of sidewall portions extending therebetween, wherein the tire is mounted on a wheel rim having a noise damper disposed on the inner surface of the tire cavity, see Fig. 1 and [0006]-[0008] – (corresponds to a pneumatic vehicle tire comprising a profiled tread that merges at either side into sidewalls, the profiled tread comprising ends formed by a tire bead which is insertable in an airtight manner into a wheel rim of a vehicle wheel, wherein an absorber cohesively bonded to an inner surface of the pneumatic vehicle tire has been integrated into the pneumatic vehicle tire for sound absorption). 
Yukawa further discloses the noise damper is fixed to the inner surface of the tire by an adhesive, where the adhesive is applied in spots of a buffed face, see [0042] – (corresponds to the cohesive bond consists of an adhesion promoter applied between the absorber and the inner surface of the pneumatic vehicle tire); and in general the inside of a vulcanized tire is covered with a mold release agent, which reduces the effectiveness of an adhesive, see [0041] – (corresponds to a separating agent). 
Yukawa does not explicitly disclose the inner surface of the pneumatic vehicle tire has mutually alternating adhesion promoter sections applied in a circumferential direction of the pneumatic vehicle tire in linear form, and adhesion promoter-free sections parallel to the adhesion promoter sections, and wherein the adhesion promoter-free sections are provided with a separating agent such that there is no 
However, as discussed above, the prior art implies the inner surface of the tire cavity has alternating regions of adhesive and adhesive free regions in its recitation of “spot application of adhesive”. One of ordinary skill would understand “a spot application” as a genus whose type encompasses partial applications. Such applications are conventionally known in the where prior art of record Bormann discloses an adhesive is applied in a circumferential stripe manner, see Bormann [0049]. 
Moreover, as the prior art discloses it is known to coat/remove mold release agents from the inner surface tire cavity due to their detrimental effect on adhesives; it is considered that removing only the portions of the mold release agents where the spots of adhesive is applied, thereby creating parallel regions of adhesive and adhesive free regions – (corresponds to mutually alternating adhesion promoter sections and adhesion promoter-free sections); wherein the adhesive regions consists of only adhesive applied between the noise damper and the inner surface of the tire – (corresponds to the adhesion promoter sections only the adhesion promoter is present between the absorber and the inner surface of the pneumatic vehicle tire); and the mold 
As to the adhesion promoter-free sections consist of, as a separating agent between the inner surface of the pneumatic vehicle tire and the absorber, a film or a weave: Yukawa teaches it is common for the mold release agent to be in the form of silicone oil and the like, see [0041] – (corresponds to a separating agent between the inner surface of the tire and the noise damper comprised as a film). It being noted the applicant has not provided a delineation for the metes and bounds of constitutes a film and therefore under the broadest reasonable interpretation afforded the examiner an oil layer is considered a film layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Yukawa in the claimed manner since the reference discloses the claimed structure thereof and one of ordinary skill could have combined the elements as claimed by known methods (discrete 
Regarding claims 10-11, the claimed “adhesion promoter-free sections are distributed homogeneously around the circumference of the inner surface of the pneumatic vehicle tire, and wherein the adhesion promoter is applied in a constantly recurring, identical pattern to the surface of the absorber” relates to intended use and fails to require any tire structure different from that as suggested by Yukawa to perform the claimed use. 
Moreover, Bormann teaches application of a release agent on the innerliner surface [0020] and an adhesive in multiple arrangements: entire, stripes and wavy lines of the inner surface [0049]. Therefore, the reference at least offers a reasonable suggestion of homogeneous and inhomogeneous distributions of the adhesive and release agent. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, since Bormann further teaches the noise damper is disposed at various positions on the inner surface of the tire [0049]-[0050]. Thus, the homogeneous and inhomogeneous distributions of the adhesive and release agent predictably allows for securing the noise damper to various positions within the inner surface of the tire while facilitating removal of curing bladders.
Regarding claims 12-13, Yukawa teaches the noise damper is of a foam material, see [0043], useful as a noise reducing system, see [0004]; and the adhesion promoter is an adhesive, see [0039]. 
Claim 14 is rejected under 35 U.S.C. 103 as obvious over Yukawa et al. (US 2003/0020320 – of record), in view of Bormann et al. (US 2013/0032262 A1 – of record), as applied to claim 8 above, in view of Bauning (WO 2014198432 – of record). 
Regarding claim 14, Yukawa does not explicitly disclose the adhesion promoter is a polyurethane gel. However, such adhesives are well established in the art and suitable providing adhesive properties while also acting as sealants as taught by Bauning (pgs. 16 – para. 6 and 18 – para. 4). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive of Yukawa be supplied as a polyurethane gel, as taught Bauning to provide the aforementioned benefits. 
Claims 20, 22-24 are rejected under 35 U.S.C. 103 as unpatentable over Yukawa et al. (US 2003/0020320 – of record), in view of Bormann et al. (US 2013/0032262 A1 – of record). 
Regarding claims 20, 24, the claims are rejected for substantially the same reasons as independent claim 8 and dependent claims 12-13 which have the same claim 
Regarding claims 22-23, the claims are rejected for substantially the same reasons as independent claim 8 and dependent claims 10-11 which have the same claim elements, see rejections above. 
Claim 25 is rejected under 35 U.S.C. 103 as unpatentable over Yukawa et al. (US 2003/0020320 – of record), in view of Bormann et al. (US 2013/0032262 A1 – of record), as applied to claim 20 above, in view of Bauning (WO 2014198432 – of record). 
Regarding claim 25, Yukawa does not explicitly disclose the adhesion promoter is a polyurethane gel. However, such adhesives are well established in the art and suitable providing adhesive properties while also acting as sealants as taught by Bauning (pgs. 16 – para. 6 and 18 – para. 4). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive of Yukawa be supplied as a polyurethane gel, as taught Bauning to provide the aforementioned benefits. 
Allowable Subject Matter
Claims 9, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Yukawa fails to render obvious forming the adhesion promoter-free sections, as a separating agent between the inner surface of the pneumatic vehicle tire and the absorber, a weave.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
The applicant amended claim 1 which changed the scope of the claim and after further search and consideration, the claims are rejected under new grounds. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749